Title: To George Washington from Major General William Heath, 12 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Amewalk [N.Y.] July 12. 1779
        
        I send, to be disposed of as your Excellency may think proper, one John Hodge an Inhabitant of New york, who is Suspected of being a Spy.
        Inclosed is a Copy of a Letter just received from General Parsons, by which you will perceive that the Militia are destitute of Ammunition.
        If it be your pleasure that they be Supplied Let me request an order from your Excellency for a quantity to be immediately forwarded by the commanding officer of Artillery. It seems by General Parsons’s Letter, that he had written another which I have not yet received.
        perhaps it Contain’d occurrencies of importance. The Intelligence I have been able to obtain by report & which I think may be depended on is, that Yesterday the Enemy burnt Norwalk except a very few Houses. they also burnt Bedford. There was an action at Norwalk in which a few were kill’d on both sides.
        I Shall push on the Troops with the utmost dispatch. the Severe rain on Yesterday deprived us of Nearly a days march. It is said the Enemys principal force is in the Neighborhood of Byrom Bridge.
        My Intelligence as I approach nearer will be better. Such as is of consequence Shall be immmediately transmitted. I have the honor to be With the greatest respect Your Excellencys Most obedt Servt
        
          W. Heath
        
       